United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1898
Issued: January 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 29, 2017 appellant, through counsel, filed a timely appeal from March 24 and
July 5, 2017 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days elapsed from OWCP’s last merit decision, dated June 24, 2016, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP, in its March 24, 2017 decision, properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a);
and (2) whether OWCP, in its July 5, 2017 decision, properly denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 16, 2015 appellant, a 35-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging a bilateral shoulder injury that day as a result of lifting a tub
containing flats of mail.
In hospital reports dated June 16, 2015, Dr. Jessica Fleischer-Black, a Board-certified
emergency medicine specialist, diagnosed neck strain and released appellant to work without
restrictions on June 19, 2015.
On June 19, 2015 Dr. Leo Yankilevich, an internist, advised that appellant was under his
care for a work-related injury and would be unable to work until July 16, 2015.
In an attending physician’s report (Form CA-20) dated July 6, 2015, Dr. Yankilevich
diagnosed thoracic spine post-traumatic sprain and cervical spine post-traumatic sprain and
checked a box marked “yes” indicating his opinion that appellant’s conditions were causally
related to her federal employment.
In a July 22, 2015 letter, OWCP indicated that when appellant’s claim was received it
appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
these criteria and because the employing establishment did not controvert continuation of pay or
challenge the case, payment of a limited amount of medical expenses was administratively
approved. It advised that it had reopened the claim for consideration because it had “received an
indication” that appellant had not returned to work in a full-time capacity. OWCP requested
additional evidence and afforded appellant 30 days to respond to its inquiries.
Appellant submitted a July 15, 2015 report from Dr. Yankilevich who advised that she
was unable to work due to her work-related injury and would be receiving treatment until
August 17, 2015.
On July 17, 2015 Dr. Yankilevich diagnosed thoracic spine post-traumatic sprain
syndrome, cervical spine post-traumatic sprain syndrome, cervicalgia, and back contusion. He
reiterated his opinion that appellant was totally disabled for work due to her work-related injury.
By decision dated August 25, 2015, OWCP denied appellant’s claim because it found the
evidence was insufficient to establish that the injury occurred at the time, place, and in the
manner alleged.
On February 12, 2016 appellant requested reconsideration and submitted a May 11, 2016
report from Dr. Leon Reyfman, a Board-certified anesthesiologist and pain medicine specialist,

2

who diagnosed lower back pain. Dr. Reyfman released appellant to full-duty work without
restrictions on June 7, 2016.
By decision dated June 24, 2016, OWCP modified its prior decision finding that the
evidence of record was sufficient to establish the factual portion of fact of injury, but affirmed
the denial of the claim as the medical evidence was insufficient to establish a causal relationship
between appellant’s diagnosed conditions and the accepted June 16, 2015 work incident.
On July 28, 2016 appellant requested reconsideration.
By decision dated March 24, 2017, OWCP denied appellant’s request for reconsideration
without a merit review because she failed to advance a relevant legal argument or submit any
relevant and pertinent new evidence.
On June 23, 2017 counsel requested reconsideration and argued that OWCP failed to
properly develop the medical evidence. He also resubmitted reports dated June 19 and July 6,
2015 from Dr. Yankilevich in support of appellant’s claim.
By decision dated July 5, 2017, OWCP denied appellant’s request for reconsideration
without a merit review because she again failed to advance a relevant legal argument or submit
any relevant and pertinent new evidence. It found that she failed to present sufficient medical
evidence in support of her claim, nor did she submit evidence that was relevant and pertinent
new evidence as the evidence submitted was duplicative and repetitive of evidence previously
reviewed.
LEGAL PRECEDENT -- ISSUES 1 & 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.5 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

4

20 C.F.R. § 10.607.

5
Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employee’s Compensation System (iFECS). See also Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

3

of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS -- ISSUE 1
Appellant’s July 28, 2016 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by OWCP. Consequently,
appellant is not entitled to further review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(3).
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
submitted no new evidence with her reconsideration request.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(3) and properly denied her July 28, 2016 request for reconsideration.
ANALYSIS -- ISSUE 2
Appellant’s June 23, 2017 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by OWCP. Counsel argued that
OWCP failed to properly develop the medical evidence of record. However, the Board finds that
appellant had not presented sufficient medical evidence in support of his claim, nor did he submit
evidence that was relevant and pertinent new evidence as the evidence submitted was duplicative
and repetitive of evidence previously reviewed.
Consequently, appellant is not entitled to further review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(3).
Appellant also failed to submit relevant and pertinent evidence not previously considered
by OWCP. She resubmitted reports dated June 19 and July 6, 2015 from Dr. Yankilevich in
support of her reconsideration request. The Board finds that the submission of this evidence did
not require reopening appellant’s case for merit review because appellant had submitted the same
evidence, which was previously reviewed by OWCP in its most recent merit decision dated
June 24, 2016. As the reports repeat evidence already in the case record, it is duplicative and
does not constitute relevant and pertinent new evidence.8
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(3) and properly denied her request for reconsideration.

7

Id. at § 10.608(a), (b).

8

See D.K., 59 ECAB 141 (2007).

4

CONCLUSION
The Board finds that OWCP, in its March 24, 2017 decision, properly denied appellant’s
request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). The Board
further finds that OWCP, in its July 5, 2017 decision, properly denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 5 and March 24, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 24, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

